                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    UNITED STATES OF AMERICA            )
                                        )
              v.                        )             1:08CR211-1
                                        )
    WILLIAM BILLY TAYLOR                )

                               MEMORANDUM ORDER

        Before the court are several filings by pro se Defendant

William Billy Taylor challenging this court’s order granting his

prior motion for reduced sentence under the First Step Act. (Docs.

104, 105, 106, 107.)        While the court was considering the filings,

Taylor filed a notice of appeal to the Fourth Circuit.          (Doc. 115.)

The filing of the notice of appeal complicates the resolution of

the pending motions, as the court has had to consider the extent,

if any, the appeal divests this court of jurisdiction to decide

the present motions.        For the reasons set forth below, the court

concludes it retains jurisdiction to reach the motions, which will

be     denied,     except    as   to   the   extent    the   motions      seek

reconsideration, and as to that the court will indicate how it

would intend to rule pending the outcome of Taylor’s appeal. 1

I.      BACKGROUND

        This case arose from Taylor’s September 2008 plea of guilty

to one count of possession with intent to distribute 20.1 grams of



1
  In attempting to make this assessment, the court has attempted to
discern the scope of the appeal based on the parties’ appellate briefing,
but none is filed of record to date.




        Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 1 of 11
cocaine base (“crack”), in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B), and one count of possession of a short-barreled shotgun

in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c).    (Doc. 33 at 1.)    In May 2009, after finding that

Taylor was a career offender under U.S. Sentencing Guideline 4B1.1,

this court granted Taylor’s request for a downward variance and

sentenced him to 170 months of imprisonment on the § 841 count and

a consecutive 120 months of imprisonment on the § 924(c) count,

for a total of 290 months of imprisonment, and four years of

supervised release. (Id. at 2-3.) Taylor appealed, and the Fourth

Circuit affirmed.    United States v. Taylor, 361 F. App’x 463 (4th

Cir. 2010).    He has since filed multiple motions attacking his

sentence.   (Docs. 44, 56, 70, 71, 74, 83.)

     Pertinent here, in February 2019, Taylor filed a motion for

reduction in sentence pursuant to Section 404 of the First Step

Act of 2018.   (Doc. 93.)   The court appointed Taylor counsel, who

argued that even though Taylor was no longer a career offender,

which would give him a sentencing guideline range of 51-63 months,

the court was not bound to treat him as such.        (Doc. 101 at 3-4.)

Taylor agreed with the probation officer’s calculation of his

guideline range as a career offender: 151-188 months, plus 120

months consecutive for the gun count under § 924(c).         (Id. at 1.)

Yet counsel urged the court to consider the change in law -- that

would render Taylor no longer a career offender if sentenced today

                                   2



     Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 2 of 11
-- in exercising its discretion. (Id. at 4.) Consequently, Taylor

requested a sentence on the § 841 count of “no less than 63 months

and no more than 100 months,” as well as a term of supervision of

three years.    (Id. at 1-4, 6.)

       In June 2019, this court granted Taylor’s motion and reduced

his sentence on the § 841 count from 170 months imprisonment to

100 months imprisonment. 2       (Doc. 102.)           In so doing, the court

stated that it considered both the statutory provisions and the

advisory sentencing range under the U.S. Sentencing Guidelines

that would have applied had the Fair Sentencing Act been in effect;

the    sentencing     factors    under       18    U.S.C.    §   3553(a);      the

determinations      and   findings    made   at    the   original    sentencing,

including the fact that the court took into account at that time

the disparity between punishment for crack cocaine versus cocaine

hydrochloride; Taylor’s conduct in prison, particularly his lack

of    infractions   and   the   887   hours       of   educational   courses   he

completed; the position papers of the Government and Taylor; and

the fact that under current law Taylor would not be a career

offender.    (Doc. 103.)     Taylor did not appeal.



2
  The court’s statement of reasons, consistent with Taylor’s agreement,
calculated his guideline range as a career offender.       (Doc. 103.)
Neither Taylor nor the court had the benefit of the Fourth Circuit’s
subsequent decision, some seven months later, in United States v.
Chambers, 956 F.3d 667 (4th Cir. 2020), holding that on resentencing
under the First Step Act a district court must calculate the sentencing
guideline range as a non-career offender where subsequent law would
require it.

                                       3



       Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 3 of 11
     Taylor now brings four motions.               In his first motion, Taylor

seeks    a   “second    reduction”        pursuant   to    the   First    Step    Act,

following this court’s grant of his First Step Act request (Doc.

102) because, among other reasons, he would no longer be a career

offender     due   to    changes     in    the    law     following   his      initial

sentencing.     (Doc. 104.)      His next motion is styled a “Motion for

Reconsideration         in   Light        of     Section     54(b)”      and     seeks

reconsideration of the court’s prior order granting his First Step

Act motion.     (Doc. 105.)      That is followed by his “Motion to Amend

Reconsideration” in which he seeks to amend Docket Entry 105 to

add grounds.       (Doc. 106.)     Finally, Taylor filed a motion styled

“Section 1361 Mandamus in Light of Rule 12,” which makes references

to the court’s jurisdiction but repeats his contention that he is

no longer a career offender.          (Doc. 107.)          As one can see, common

to all of these filings is Taylor’s contention, based on citations

to multiple federal statutes and rules, that he is eligible for a

sentence reduction under the First Step Act because he no longer

qualifies as a career offender.                  (See, e.g., Doc. 104.)           The

Government has moved to dismiss his filings as an impermissible

second request for relief under the First Step Act.                      (Doc. 114.)

Subsequent to these filings, by notice signed January 27, 2021,

Taylor filed notice of appeal as to this court’s order (Doc. 102)

dated June 20, 2019 and filed June 24, 2019.                 (Doc. 115).



                                           4



        Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 4 of 11
II.    ANALYSIS

       As a threshold matter, the court must decide whether it

maintains jurisdiction given Taylor’s appeal.         Generally, a notice

of appeal divests the district court of jurisdiction over a case.

See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

(1982).     However, a district court retains jurisdiction over

matters that would aid in the appeal. See Fobian v. Storage

Technology Corp., 164 F.3d 887, 890 (4th Cir. 1999); Grand Jury

Proceedings Under Seal v. United States, 947 F.2d 1188, 1190 (4th

Cir.   1991).     “In   such   circumstances,   the   district   court    may

consider a motion that would aid in an appeal by denying it or

issuing a short memorandum informing the court of appeals of its

intention to grant the pending motion.”          Tompkins v. Herron, No.

1:10-CV-978, 2012 WL 12885080, at *1 (M.D.N.C. July 11, 2012),

aff’d, 490 F. App’x 568 (4th Cir. 2012) (citations omitted).             This

practice is codified in Federal Rule of Criminal Procedure 37,

which provides that where the court lacks the authority to grant

a timely motion for relief because of a pending appeal, it may

defer consideration of the motion, deny the motion, or state either

that it would grant the motion if the court of appeals remands for

that purpose or that the motion raises a substantial issue.              See

Fed. R. Crim. P. 37(a); United States v. Bunch, 828 F. App’x 185

(4th Cir. 2020) (“‘Generally, a timely filed notice of appeal

transfers jurisdiction of a case to the court of appeals and strips

                                     5



       Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 5 of 11
a district court of jurisdiction to rule on any matters involved

in the appeal.’    Because Bunch’s prior appeal was pending before

us, the district court lacked the authority to grant Bunch’s

motion, but the court was permitted to defer considering the

motion, deny the motion, or issue an indicative ruling.” (quoting

Doe v. Pub. Citizen, 749 F.3d 246, 258 (4th Cir. 2014))). 3

     Here, Taylor’s common contention in all his filings is that

he is eligible for a sentence reduction because he no longer

qualifies as a career offender.         Consideration of his motions at

this juncture would be “in aid of the appeal.”           See Fobian, 164

F.3d at 890.    Further, in line with Rule 37(a) and for reasons

discussed below, the court will deny Taylor’s filings to the extent

they are construed as a second First Step Act motion, as a motion

for compassionate release, or for relief under 28 U.S.C. § 2255 or

§ 2241.   See Fed. R. Crim. P. 37(a).

     Taylor styles one of his requests as a second First Step Act

motion.   (See Doc. 104 (“I am writing his honor this letter in

regards to my receiving a second sentence reduction immediately

after the reduction that was granted me by you on June 24, 2019

pursuant to the FIRST STEP ACT.” (emphases in original)).)              The

Government argues that the First Step Act prohibits multiple




3
  Unpublished opinions of the Fourth Circuit are not precedential but
can be cited for their persuasive, but not controlling, authority. See
Collins v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).

                                    6



      Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 6 of 11
sentence reductions.      (Doc. 114 at 6-7.)         The Government is

correct.

     Section 404(c) of the First Step Act provides, in relevant

part: “No court shall entertain a motion made under this section

to reduce a sentence if the sentence was previously imposed or

previously reduced in accordance with the amendments made by

sections 2 and 3 of the Fair Sentencing Act of 2010.”         First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, § 404(c); see

also United States v. Day, 474 F. Supp. 3d 790, 796–97 (E.D. Va.

2020) (“To be eligible for a discretionary sentence reduction under

§ 404 of the First Step Act, a defendant must . . . not [have]

previously filed a motion pursuant to § 404 that was granted or

denied on its merits after a complete review.”).              This court

previously reduced Taylor’s sentence as a result of his initial

First Step Act motion, and the statute prohibits a second such

motion.    The court therefore denies that request on that ground.

     Certain of Taylor’s filings could be construed as a motion

for reconsideration of the court’s June 2019 order.           (See Docs.

105, 106.)    The court must consider whether it has the authority

to entertain a request for reconsideration in this criminal case.

As an initial matter, and because this is a criminal case, Taylor’s

references to the Federal Rules of Civil Procedure are inapposite.

Rather, the Fourth Circuit has noted that “we have previously

prohibited     18   U.S.C.     §    3582(c)(2)-based       motions     for

                                   7



     Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 7 of 11
reconsideration.”      United States v. May, 855 F.3d 271, 274 (4th

Cir. 2017), cert. denied, 138 S. Ct. 252 (2017) (citing United

States v. Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010)).                  However,

the Fourth Circuit in May clarified that “the prohibition on

§ 3582(c)(2)-based motions for reconsideration is not based on a

limitation that Congress has clearly ranked as jurisdictional.

Rather, it is implied from § 3582(c)(2)’s silence on a district

court’s authority to grant motions for reconsideration, coupled

with sentence finality interests and ‘the clear intent of § 3582

. . . to constrain postjudgment sentence modifications.’”                 Id. at

275 (quoting Goodwyn, 596 F.3d at 235–36).               The Fourth Circuit

therefore concluded that “the rule is the same for both purely

successive § 3582(c)(2) motions and § 3582(c)(2)-based motions for

reconsideration: A defendant cannot obtain relief on the basis of

such motions, but this prohibition is non-jurisdictional and thus

subject to waiver.”        Id.

       Taylor’s   motion    for   relief   under   the   First   Step    Act   is

authorized by 18 U.S.C. § 3582(c)(1)(B), as the modification of

the term of imprisonment is permitted by statute –- the First Step

Act.    There is no indication that any different rule would apply

to the jurisdictional/waiver consideration in this context. 4 While



4
  The Fourth Circuit, in an unpublished opinion, has recently cited to
May in the context of a First Step Act motion for reconsideration. See
United States v. Harriot, 831 F. App’x 92, 93 n* (4th Cir. 2020) (“We
conclude that [Defendant’s First Step Act] motion was properly before

                                       8



       Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 8 of 11
the Government clearly opposes any second motion for relief under

the First Step Act, it does not state whether this objection

encompasses an objection to relief based on a reconsideration of

the court’s order granting First Step Act relief.                  Therefore,

should this case return to this court on remand from the Fourth

Circuit,    this   court    would   provide   the     Government     with   an

opportunity to clarify its position.

     To    the   extent    Taylor   makes   several    references     to    the

compassionate release provision of 18 U.S.C. § 3582(c)(1)(A), 5 he

has failed to properly invoke that remedy.            (Docs. 106 at 2; 107

at 1.)     In his “motion to amend reconsideration,” he references

the “extraordinary and compelling” standard in contending that he

would no longer be a career offender.         (Doc. 106 at 1.)        But his

earlier motion never sought relief on that ground. 6               Thus, this



the district court because the Government did not file an opposition to
his motion for reconsideration.” (citing May, 855 F.3d at 274)).
5
  This includes his multiple citations to United States v. Urkevich, No.
8:03CR37, 2019 WL 6037391 (D. Neb. Nov. 14, 2019), a compassionate
release case.
6
   Taylor has also presented no evidence that he exhausted his
administrative remedies by first petitioning the warden of his facility
as required by the statute. See 18 U.S.C. § 3582(c)(1)(A) (requiring a
defendant to either “fully exhaust[] all administrative rights to appeal”
the Bureau of Prison’s failure to bring a motion on the defendant’s
behalf or “the lapse of 30 days from the receipt of such a request by
the warden,” whichever is earlier); United States v. Alam, 960 F.3d 831,
836 (6th Cir. 2020) (noting that after “their initial petition to their
wardens . . . prisoners can pursue administrative review. If that also
comes up short (or if 30 days pass), prisoners have the option to go to
federal court”). The court need not determine whether the Government
waived objection to this failure because Taylor’s original motion never

                                      9



      Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 9 of 11
ground is denied without prejudice.

      To the extent Taylor seeks relief as a motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255, he must

seek permission from the Fourth Circuit Court of Appeals because

the   current    request     would   constitute    a    second    or   successive

petition as required by 28 U.S.C. § 2255 and 28 U.S.C. § 2244.

This is because the court’s order reducing Taylor’s sentence under

§ 3582 is not a new “judgment” subject to attack via a motion under

§ 2255.   United States v. Sanders, 247 F.3d 139, 143-44 (4th Cir.

2001).    Any claim attacking Taylor’s career offender status under

§ 2255 must necessarily be an attack on his original judgment,

which he already attacked in a prior § 2255 motion.                     Thus, any

such claim is denied without prejudice to Taylor seeking the proper

permission from the Fourth Circuit to file his successive motion.

(See Docs. 75, 80, 81, 87, 90, 91); Farkas v. Butner, 972 F.3d

548, 555 (4th Cir. 2020); Lester v. Flournoy, 909 F.3d 708, 710-

11 (4th Cir. 2018); 28 U.S.C. § 2255(h).

      Finally, Taylor at times attempts to raise his challenge to

his status as a career offender under 28 U.S.C. § 2241 and United

States v. Wheeler, 886 F.3d 415 (4th Cir. 2018).                       Unlike the

petitioner in Wheeler, Taylor’s career offender enhancement was

calculated      under   an   advisory    version       of   the   United   States



sought this ground. This determination is without prejudice to any right
Taylor may have to seek compassionate release.

                                        10



      Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 10 of 11
Sentencing Guidelines, not a mandatory version.            Therefore, he

cannot raise a successful challenge to that enhancement under

§ 2241.   See Lester, 909 F.3d at 715.       Any attempted claim under

§ 2241 is denied.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Taylor’s motions (Docs. 104-107)

are DENIED except insofar as Docs. 104 and 105 seek reconsideration

of the court’s order (Doc. 102) on his First Step Act motion.

Should this case return to this court on remand, this court will

issue an order granting the Government time to file a response

indicating whether it objects to this court’s reconsideration.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

April 9, 2021




                                   11



     Case 1:08-cr-00211-TDS Document 118 Filed 04/09/21 Page 11 of 11
